  Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                              17 Cr. 61 (LAP)
             -against-
                                              RESTITUTION ORDER
 GARY TANNER and
 ANDREW DAVENPORT,

                     Defendants.

LORETTA A. PRESKA, Senior United States District Judge:


     On May 22, 2018, a jury convicted Gary Tanner ("Tanner")

and Andrew Davenport ("Davenport")     (collectively, "Defendants")

of honest services wire fraud conspiracy, honest services wire

fraud, Travel Act conspiracy, and money laundering conspiracy.

Defendants were sentenced on October 30, 2018.         The Court

deferred its determination of restitution for up to 90 days

after sentencing, as permitted by 18 u.s.c. § 3664(d) (5), and

gave the parties two days beyond the 90 days to inform the Court

of their desired redactions to the publicly filed version of the

Restitution Order.    "Such an extension beyond the ninety-day

statutory period is permitted where, as here, the extension

causes no actual prejudice to the defendant."         United States v.

Gupta, 925 F. Supp. 2d 581, 584     (S.D.N.Y. 2013)    (citing United

States v. Douglas, 525 F.3d 225, 252-53 (2d Cir. 2008)), aff'd,

747 F.3d 111 (2d Cir. 2014).



                                   1
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 2 of 45




       Before the Court is the Government's request, pursuant to

the Mandatory Victims Restitution Act ("MVRA"), 18 U.S.C.

§ 3663A, that Bausch Health Companies, Inc.         (f/k/a Valeant

Pharmaceuticals Inc. )     (herein, "Valeant" or the "company") , be

awarded restitution in the amount of $15,466,364.46.

(Government's Restitution Letter ("Dec. 11 Govt. Ltr."), dated

Dec. 11, 2018 [dkt. no. 229), 1; Valeant's Victim Letter ("Dec.

10 Victim Ltr."), dated Dec. 10, 2018 [dkt. no. 229-1), 1.) 1


        For the reasons stated herein, the Government's request for

restitution on behalf of Valeant is granted in part and denied

in part [dkt. no. 201).       Defendants are ordered, jointly and

severally, to pay Valeant a total of $11,855,683.35 in

restitution.


I.     BACKGROUND


        In support of the restitution sought, the Government

submitted a victim impact statement from Valeant as Exhibit A to

the Government's Sentencing Memorandum on October 23, 2018.



1 The Government initially requested that Defendants make
restitution in the amount of $15,489,706.19.    (Government's
Sentencing Memorandum, dated Oct. 23, 2018 [dkt. no. 201), 14.)
Valeant later changed the requested restitution amount to the
$15 1 466,364.46 figure the Court considers in this Restitution
Order.    (Dec. 10 Victim Ltr. at 1.) The Government then adopted
this revised restitution amount, (Dec. 11 Govt. Ltr. at 1), and
Defendants objected to it in Defendants' Second Restitution
Letter ("Dec. 21 Def. Ltr."), dated Dec. 21, 2018 [dkt. no.
231), 1.)
                                      2
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 3 of 45




 (Non-Party Bausch Health Companies Inc.'s Victim Impact

Statement in Support of its Request for Restitution ("Oct. 23

VIS"), dated Oct. 23, 2018 [dkt. no. 201-1] .)      Valeant filed

three volumes of exhibits containing support for the restitution

amount sought; legal billing records submitted by Valeant were

filed under seal.


        On November 20, 2018, Defendants filed their first letter

opposing the restitution sought by the Government on behalf of

Valeant.      (Defendants' First Restitution Letter ("Nov. 20 Def.

Ltr."), dated Nov. 20, 2018 [dkt. no. 220].)       Defendants filed

three exhibits with their letter, one of which was filed under

seal.     (See Exhibit C to Nov. 20 Def. Ltr., dated Nov. 20, 2018

[dkt. no. 220-3] .)


        On December 11, 2018, the Government filed a letter

responding to Defendants' First Restitution Letter.        (Dec. 11

Govt. Ltr.)     In its public filing, the Government enclosed a

redacted version of a letter dated December 10, 2018 from

counsel for Valeant also responding to Defendants' First

Restitution Letter, which the Government adopted in its entirety

and which was also filed under seal.      (Dec. 10 Victim Ltr.)     The

Government also filed four exhibits, one of which was filed

under seal.     (See Exhibit 4 to Dec. 11 Govt. Ltr, dated Dec. 11,

2018 [dkt. no. 229-5] ,)    On December 21, 2018, Defendants wrote


                                   3
  Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 4 of 45




in further opposition to the Government's request.               (Dec. 21

Def. Ltr.)


II.   LEGAL STANDARD

      Federal courts "have no inherent power to order

restitution," and, therefore, "[a] sentencing court's power to

order restitution ... depends upon, and is necessarily

circumscribed by, statute."        United States v. Zangari, 677 F.3d

86, 91 (2d Cir. 2012).       The statute at issue here, the Mandatory

Victims Restitution Act ("MVRA"), mandates restitution where "an

identifiable victim or victims has suffered a . . . pecuniary

loss."   18 U.S.C.   §   3663A(c) (1) (B).   A defendant must "reimburse

the victim for lost income and necessary child care,

transportation, and other expenses incurred during participation

in the investigation or prosecution of the offense or attendance

at proceedings related to the offense."          Id.   §   3663A(b) (4).


      The Court of Appeals has explained that not all losses

suffered by a victim may be compensable as restitution in a

criminal case and not even all losses "directly and proximately

caused by a defendant's offense" may be recovered; rather,                 "the

harm must ... come within one of the categories enumerated in"

the MVRA.    United States v. Maynard, 743 F.3d 374, 379 (2d Cir.

2014); see also United States v. Cuti, 708 F. App'x 21, 25                 (2d

Cir. 2017)   ("Cuti II")    ("We have noted the crucial distinction

                                      4
  Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 5 of 45




between actions that merely 'helped' the prosecution and actions

deemed truly necessary. The latter are compensable, and the

former are not." (quoting United States v. Cuti, 778 F.3d 83, 95

 (2d Cir. 2015)    ("Cuti I"))).   The Government bears the burden of

establishing the loss amount under the MVRA, and "[a]ny dispute

as to the proper amount ... of restitution shall be resolved by

the court by the preponderance of the evidence."        18 U.S.C. §

3664(e).   However, "the MVRA requires only a reasonable

approximation of losses supported by a sound methodology."

United States v. Gushlak, 728 F.3d 184, 196 (2d Cir. 2013).


      In Lagos v. United States, 138 S. Ct. 1684       (2018), the

Supreme Court recently clarified the meaning of the phrase

"incurred during participation in the investigation or

prosecution of the offense or attendance at proceedings related

to the offense" in§ 3663A(b) (4) of the MVRA.        The Court held

that the MVRA provides restitution only for investigation

expenses incurred during a victim's participation in "government

investigations and criminal proceedings" and "does not cover the

costs of a private investigation that the victim chooses on its

own to conduct."     Lagos, 138 S. Ct. at 1688, 1690;    ~


also id. at 1689 ("Some [restitution] statutes specifically

require restitution for the 'full amount of the victim's

losses,' defined to include 'any ... losses suffered by the

victim as a proximate result of the offense.' The Mandatory
                                    5
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 6 of 45




Victims Restitution Act, however, contains no such language; it

specifically lists the kinds of losses and expenses that it

covers." (quoting 18 U.S.C. §§ 2248(b), 2259(b),

2264(b), 2327(b))).          This "narrow interpretation" is meant to

alleviate district courts of the "significant administrative

burdens" of resolving "these potentially time-consuming

controversies as part of criminal sentencing," particularly "in

cases involving multimillion[-)dollar investigation expenses for

teams of lawyers and accountants."           Lagos, 138 S. Ct. at 1689.


III. DISCUSSION

       A. Valeant Qualifies as a Victim Under the MVRA_


       A district court's "statutory authority to award

restitution under the MVRA is limited to awards to victims of

the offense of conviction."          United States v. Skowron, 839 F.

Supp. 2d 740, 744      (S.D.N.Y. 2012)      (quoting United States v.

Archer, 671 F.3d 149, 170 (2d Cir. 2011)), aff'd, 529 F. App'x

71 (2d Cir. 2013).       Under the MVRA, a defendant convicted of "an

offense against property ... including any offense committed by

fraud or deceit" must make restitution to the victim.            18 U.S.C.

§   3663A(c} (1) (A) (ii}.

       The MVRA defines a "victim" as a "person directly and

proximately harmed as a result of" the offense.            Id.

§ 3663A(a} (2).     A defendant convicted of committing honest

                                        6
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 7 of 45




services fraud and conspiracy to commit honest services wire

fraud is obligated to make restitution to the corporate victim

under the MVRA.       See United States v. Bahel, 662 F.3d 610, 647-

48   (2d Cir. 2011)    (affirming that the defendant convicted of

honest services wire fraud owed restitution to his employer);

Skowron, 839 F. Supp. 2d at 749-52 (ordering the defendant,

convicted of wire fraud, to pay restitution to his former

employer, the victim of defendant's crimes) . 2


       The Court finds that Valeant qualifies as a victim under

the MVRA because it suffered losses as a direct result of the

offenses for which Defendants were convicted.          18 U.S.C.

§ 3663A(a) (2).     In finding Defendants guilty of the crimes

charged, the jury found that Defendants defrauded Valeant.            (See

Judgment in a Criminal Case as to Gary Tanner ("Tanner

Judgment"), dated Nov. 27, 2018 [dkt. no. 222], 1-2; Judgment in

a Criminal Case as to Andrew Davenport ("Davenport Judgment"),

dated Nov. 27, 2018 [dkt. no. 224], 1-2; Superseding Indictment,

dated Aug. 30, 2017 [dkt. no. 66], i i 5, 7-11, 13-14, 16, 18.)

Moreover, in opposing the Government's restitution request on

behalfofValeant,        (see Nov. 20 Def. Ltr.; Dec. 21 Def. Ltr.),

as well as in seeking additional time to respond to "the


2 The MVRA also applies to the other charges for which Defendants
were convicted.  See Zangari, 677 F.3d at 91 (applying MVRA to
Travel Act conspiracy); Gushlak, 728 F.3d at 190-91 (applying
MVRA to money laundering conspiracy).
                                      7
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 8 of 45




voluminous materials recently provided to [Defendants] by

counsel for Valeant," (see Defendants' Restitution Briefing

Letter, dated Oct. 26, 2018 [dkt. no. 203], 1), and requesting

an extension of time to submit their objections to Valeant's

restitution claims,       (see Defendants' Restitution Letter Motion,

dated Nov. 8, 2018 [dkt. no. 217], 1), Defendants never disputed

that Valeant was the identifiable victim of Defendants'

offenses.


     B. Valeant's Restitution Requests

             i.     $9,703,995.33 Payment from Davenport to Tanner,
                    or Valeant's $8,000,000.00 Overpayment for the
                    Option to Purchase Philidor Rx Services
     First, Valeant seeks reimbursement for the $9,703,995.33

payment from Davenport to Tanner out of the funds received

personally by Davenport from Valeant's option to purchase

Philidor Rx Services ("Philidor"), or, alternatively, the

$8,000,000.00 that Valeant claims it over-paid for the option to

purchase Philidor due to the Defendants' "backchannel

scheming."        (Oct. 23 VIS at 12, 14; Dec. 10 Victim Ltr. at 1-2.)

Specifically, Valeant argues that the Government "proved that

Defendants caused [Valeant] to incur many types of losses,"

including the "purchase of an option that turned out to be

worthless for $133 million cash plus additional consideration,

increasing the initial purchase price of that option by $8



                                     8
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 9 of 45




million, and diverting [$9,703,995.33] of the purchase price

from Davenport to Tanner."     (Oct. 23 VIS at 9.)


     The Court of Appeals has held that "a sentencing court

ordering restitution under the MVRA may not substitute a

defendant's ill-gotten gains for the victim's actual loss"

unless "there is a direct correlation between gain and loss,

such that the defendant's gain can act as a measure of-as

opposed to a substitute for-the victim's loss."       Zangari, 677

F.3d at 93; see, e.g., United States v. Berardini, 112 F.3d 606,

607-10 (2d Cir. 1997)   (finding a direct correlation between

income defendant gained from fraudulent telemarketing sales and

victims' losses because every dollar gained by defendant was

necessarily lost by victims who paid for the fraudulent

products).


     Defendants argue that "Valeant paid a fair price for the

option to purchase Philidor," and as such, the company "cannot

prove any 'loss' or 'overpayment' as a result of the deal it

entered into with Philidor."     (Nov. 20 Def. Ltr. at 2.)     Indeed,

it is Defendants' position that "Philidor agreed to be sold to

Valeant for a price that was far less than it was worth" and

suggested that the Court hold a Fatico hearing on the issue of

the value of the option.     (Id. at 2-3.)




                                   9
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 10 of 45




     As a threshold matter, the Court finds that given the ample

trial record, there is no need for such a hearing.           "There is no

per se right to a Fatica hearing, and trial courts enjoy broad

discretion in determining what procedures to employ at

sentencing."     United States v. Rutigliano,       614 F. App'x 542, 547

(2d Cir. 2015); United States v. Romano, 825 F.2d 725, 728 (2d

Cir. 1987)    ("It is well established, for instance, that a

defendant has no right to a full-blown evidentiary hearing at

sentencing[.]").     "The district court is not required, by either

the Due Process Clause or the federal Sentencing Guidelines, to

hold a full-blown evidentiary hearing in resolving sentencing

disputes.     All that is required is that the court ...       'afford

the defendant some opportunity to rebut the Government's

allegations.'"     United States v. Slevin, 106 F.3d 1086, 1091 (2d

Cir. 1996)    (citations omitted).        Indeed, in United States v.

Babilonia, 687 F. App'x 63, 67 (2d Cir. 2017), the Court of

Appeals affirmed the district court's refusal to hold a Fatica

hearing on the defendant's role because "that determination did

not involve a new issue on which [the defendant] had ·not been

heard."     Given the facts established at the trial in this case

and Defendants' opportunity to be heard on this issue, there is

no need for a hearing.


     Valeant argues "there is a      'direct correlation' between"

the $9,703,995.33 Davenport paid Tanner "and the loss suffered
                                     10
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 11 of 45




by [Valeant] in connection with the Philidor purchase option

transaction. The [$9,703,995.33] of option proceeds that

Davenport immediately and secretly transferred to Tanner was not

just a kickback - it represented an inflated purchase price for

which Valeant received no additional value."        (Oct. 23 VIS at

13.)     In support of this argument, the Government added:         "[i]t

is simple common sense that Davenport's payment of the

[$9,703,995.33] kickback to Tanner evinced a willingness on

Davenport's part to accept an option purchase price of

[$9,703,995.33] less than what he negotiated. Absent the

kickback, Valeant would have been able to pay [$9,703,995.33]

less for the Philidor option."      (Dec. 11 Govt. Ltr. at 1-2.)


       These speculative, ipse dixit arguments are weak, at best.

Neither the Government nor Valeant has sufficiently shown that

Defendant's "gain can act as a measure of [Valeant's]

loss," Zangari, 677 F.3d at 93, because they have failed to show

that the $9,703,995.33 "loss" - or, as Valeant contends, the

$9,703,995.33 it "was deprived of," {Oct. 23 VIS at 13) - was "a

necessary consequence of ... the kickback[)."       United States v.

Napout, No. 15-CR-252 (PKC), 2018 WL 6106702, at *10 (E.D.N.Y.

Nov. 20, 2018)    (quoting United States v. Finazzo, 850 F.3d 94,

118    (2d Cir. 2017)).   Consequently, "(n]o such measure is

available here."     Napout, 2018 WL 6106702, at *10; see also

Finazzo, 850 F.3d at 118-19 ("Given that we require a 'direct
                                   11
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 12 of 45




correlation' between a defendant's gain and a victim's loss in

order for restitution to be measured according to that gain, it

is not a sufficiently sound methodology for the district court

to merely assume that the kickbacks were solely justified by

inflated prices.").

      Instead, given the broad discretion this Court has to

fashion a restitution reward, see Gushlak, 728 F.3d at 190

(noting restitution orders under the MVRA are reviewed for abuse

of discretion and the trial court's findings of fact are subject

to clear error review), the Court agrees with Defendants that

they should not be required to pay Valeant $1,703,995.33 more

than its claimed actual harm of $8,000,000.00.          (Dec. 21 Def.

Ltr. at 2.)     This actual claimed loss, which is clearly

established by the trial evidence,      (see Oct. 23 VIS at 3, 11-12

(citing Supporting Documents for Non-Party Bausch Health

Companies Inc.'s Victim Impact Statement ("Oct. 23 VIS Docs."),

dated Oct. 23, 2018, Ex. 1 (c)    (Government Exhibit ("GX") 100-

97); id. at Ex. 1 (g)   (GX 101-47); id. at Ex. 1 (h)    (GX 100-101);

id. at Ex. 1 (f)   (GX 100-105); id. at Ex. 1 (i)   (GX 100-119); id.

at Ex. 1 (j)   (GX 100-114); id. at Ex. 1 (k)   (GX 100-125); id. at

Ex. 1 (1)   (GX 100-130); id. at Ex. 1 (m)   (GX 707); May 9, 2018

Trial Transcript ("May 9, 2018 Tr."), dated June 13, 2018 [dkt.

no. 149], 540:2-541:13, 553:19-559:8, 568:11-17, 560:25-561:15,

569:6-10, 569:13-16, 571:13-18, 573:19-23, 576:9-577:7, 1423:22-
                                   12
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 13 of 45




1437:15, 578:6-16)), is the best way to account for the

financial harm Valeant suffered at Defendants' hands.

Accordingly, the Court finds that Valeant is entitled to receive

$8,000,000.00 for the additional amount it paid Philidor for the

option but that it is not entitled to receive $9,703,995.33,

reflecting the option proceeds Davenport passed along to Tanner.


             ii.   Vaieant's $912,910.84 Overpayment to Philidor
                   Under the July 2013 Distribution Services
                   Agreement
      Next, Valeant argues that it is entitled to $912,910.84,

the amount it claims it overpaid Philidor as a result of the

Defendants' securing a larger discount on the Valeant products

sold by Philidor under the July 2013 Distribution Services

Agreement ("DSA").      (Oct. 23 VIS at 14; Dec. 10 Victim Ltr. at

2.)   Specifically, Valeant argues that Tanner revised the DSA to

increase Philidor's discount on Valeant products from 3.5

percent to 4 percent off of the Wholesale Acquisition Cost

("WAC") under the DSA, despite Davenport's willingness, as

indicated by the trial evidence, to agree to a 3.5 percent

discount.     (See Oct. 23 VIS at 14-15 (July 17, 2013 email chain

between Tanner and Davenport where Davenport says he is willing

to agree to only a 3.5 percent discount from WAC, and Tanner

replies "I think we can get to 41" (quoting Oct. 23 VIS Docs. at

Ex. 1 (b)   (GX 100-9))); id. at 15 (July 17, 2013 email from

Tanner discussing the DSA, where he writes: "the fully inclusive

                                   13
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 14 of 45




rate will be 4% from WAC" (quoting Oct. 23 VIS Docs. at Ex. l(a)

 (GX 100-160))).)


      The clear import of these emails is that Davenport would

accept a 3.5 percent discount and Tanner said he would try to -

and did - get a 4 percent discount.      The trial evidence shows

that Tanner never disclosed to Valeant that Davenport would

accept a 3.5 percent discount.      (See Dec. 10 Victim Ltr. at 2

n.2   (during the direct examination of Laizer Kornwasser

("Kornwasser") the Government asked, "I want to refer now to the

part of the email we just looked at where Mr. Tanner wrote:         'A

fully inclusive rate will be 4 percent from WAC.' Do you see

that?" to which Kornwasser replied, "Yes, I do."        The Government

then asked, "Did Mr. Tanner ever disclose to you whether

Philidor was willing to pay more and accept a 3.5 percent rather

than a 4 percent discount?" to which Kornwasser replied, "No, he

did not." (quoting May 14, 2018 Trial Transcript ("May 14, 2018

Tr."), dated June 13, 2018 [dkt. no. 153], 920:16-24)).)

Furthermore, the evidence shows that, as a result, Valeant was

harmed because the extra 0.5 percent discount decreased the

amount Philidor paid Valeant for its products.        (Oct. 23 VIS at

15 (during the direct examination of Kornwasser the Government

asked, "Now, can you remind the jury, in which of the two

scenarios, 3-and-a-half percent or 4 percent, did Valeant make

more money?" to which Kornwasser replied, "Valeant would make
                                  14
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 15 of 45




more money under 3-and-a-half percent." (quoting May 14, 2018

Tr. at 950:1-4)).)


     Defendants contend that "[a] review of Valeant's contracts

with other entities, including wholesalers and other retail

channels, indicates payment terms equal to or better than

Valeant's terms with Philidor."        (Nov. 20 Def. Ltr. at 3.)    The

Court finds this fact wholly irrelevant to this issue,

particularly considering the substantial and relevant trial

evidence cited above.     Accordingly, the Court finds Valeant is

entitled to the $912,910.84 it overpaid Philidor under the DSA.


             iii. 20 Percent, or $150,177.80, of Tanner's
                  Compensation
     Valeant also argues that it is entitled to restitution for

20 percent of the more than $750,000.00 Tanner was paid in

salary and bonuses by Valeant while he was engaged in the

scheme, or, specifically, $150,177.80.       (Oct. 23 VIS at 16, 18.)

"The MVRA requires restitution of the value of a victim's

property."    Skowron, 839 F. Supp. 2d at 749 (citing 18 U.S.C.

§ 3663A(b) (1)).   According to the Court of Appeals, under the

MVRA, an employer should be reimbursed for compensation it paid

an employee when the "employer pays for honest services but

receive[d] something less."     Skowron, 839 F. Supp. 2d at 750

(quoting Bahel, 662 F.3d at 649).       Under the MVRA, the

"property" lost by an employer consists of "the difference in

                                  15
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 16 of 45




the value of the services that [the defendant] rendered ... and

the value of the services that an honest [employee] would have

rendered."    Bahel, 662 F.3d at 649.


     Often, the percentage of an employee's salary subject to

restitution is an approximation and a "conservative estimate of

the cost of the fraud."     Id. at 650; see also Skowron, 839 F.

Supp. 2d at 752 ("[Al court may order restitution approximating

the value of the deprived honest services where, as here,

attempting to calculate the employer's precise loss would force

the court into unduly burdensome calculations.").        In those

circumstances, where the specific amount of compensation

attributable to the fraud cannot readily be determined, the

Court of Appeals has upheld restitution awards of 20 percent of

the defendant's compensation during the scheme.       See, e.g.,

Skowron, 529 F. App'x at 73 (affirming the district court's

order which included 20 percent of the defendant's salary during

his period of the offense); Napout, 2018 WL 6106702, at *3

(holding defendants had to repay 20 percent of the salaries and

benefits they received from the victim upon finding the 20

percent "approach is appropriate ... because it would be 'unduly

complex to try to delineate' the amount that [the victim] paid

to, or on behalf of, Defendants that was strictly related to

Defendants'   'dishonest services'" (quoting Bahel, 662 F.3d at

650)); United States v. Ebrahim, No. 12-CR-471 (JPO), 2013 WL
                                  16
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 17 of 45




2216580, at *3 (S.D.N.Y. May 21, 2013)      (ordering 20 percent of

the defendant's salary in restitution, following Skowron).

Defendants' argument that, in seeking 20 percent of Tanner's

compensation, Valeant "picked an arbitrary number" simply

ignores this established precedent.       (Nov. 20 Def. Ltr. at 5.)

As discussed in Section III(A), supra, Valeant is the victim of

Defendants' scheme under the MVRA.


     As such, "in the case of an offense resulting in damage to

or loss or destruction of [Valeant's] property," it is entitled

to the "return [of its] property .... "    Bahel, 662 F.3d at 649

(citation omitted).    Valeant paid Tanner with the expectation

that it would receive his honest services.       Part of that

expectation was that Tanner would not act contrary to Valeant's

interests.   However, as the jury determined at trial, Tanner did

just that.   Under these circumstances, some portion of Tanner's

compensation is recoverable under the MVRA.       Accordingly, in

keeping with this Court's precedent and finding it "would be

'unduly complex to try to delineate' which part of the funds

received by [Tanner] were 'paid for honest services and which

part was paid for dishonest services,'" Napout, 2018 WL 6106702,

at *3 (quoting Bahel, 662 F.3d at 650)), the Court finds that

Valeant may recover $150,177.80, or 20 percent of the

compensation paid to Tanner during Defendants' scheme.



                                  17
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 18 of 45




              iv.   $3,553,933.37 for the Legal Fees of Covington &
                    Burling LLP ("Covington"), Valeant's Attorneys
        Next, Valeant seeks $3,553,933.37 for the legal fees of

Covington     &   Burling LLP ("Covington"), Valeant's attorneys.

    (Oct. 23 VIS at 20.)    Specifically, Valeant requests:      ( 1)

$1,579,140.10 for the fees incurred in responding to Defendants'

subpoena,     (Dec. 10 Victim Ltr. at 3-4);     (2) $148,851.50 for the

fees incurred in connection with Covington's attendance at pre-

trial proceedings and pre-trial review of filings,          (id. at 4-5);

    (3) $55,000.00 for the fees incurred in attending pre-trial

meetings with the Government,        (id. at 5-6);   (4) $130,000.00 3 for

the fees incurred in preparing for and attending and monitoring

Defendants' trial,       (id. at 6-7); and (5) $1,640,941.77 4 for other

fees incurred.        (Id. at 7.)   As set forth below, the Court

denies Valeant's first two restitution requests in their

entirety, grants Valeant's third and fourth requests in their

entirety, and reduces the restitution amount in Valeant's fifth

request by 10 percent.        Adding together the $55,000.00 in

connection with Valeant's third restitution request, $130,000.00

in connection with its fourth restitution request, and the



3 Valeant seeks "approximately $55,000," (id. at 6), and
"approximately $130,000."   (Id.) For the sake of computing the
final restitution amount, the Court treated these as exact,
rather than approximate, numbers.
4 This figure was calculated by subtracting $1,579,140.10,

$148,851.50, $55,000.00, and $130,000.00 from the total fees
requested, $3,553,933.37.
                                      18
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 19 of 45




$1,476,847.59 in connection with its fifth restitution request,

Defendants are liable to Valeant for $1,661,847.59 in total in

restitution for the fees related to Covington's representation

of Valeant.

                1. Covington-Related Restitution Request 1:
                   $1,579,140.10 for the Fees Incurred in
                   Responding to Defendants' Subpoena
     The Court acknowledges first and foremost that the Court of

Appeals has held that "[a]ttorneys' fees are 'other expenses'

that are properly included within a restitution award."        Bahel,

662 F.3d at 647.    In support of its argument that it is entitled

to $1,579,140.10 for the attorneys' fees incurred in responding

to Defendants' subpoena, Valeant cites United States v. Gupta,

925 F. Supp. 2d 581, 587-88    (S.D.N.Y. 2013), aff'd, 747 F.3d 111

(2d Cir. 2014), noting that "[t]he [Gupta] court approved 90% of

the total restitution request, including for time spent

responding to the defendant's subpoena."       (Dec. 10 Victim Ltr.

at 4.)   However, Gupta predates Lagos, which has imposed a "more

limited reading of the statute" than existed at the time Gupta

was decided by the district court and subsequently affirmed by

the Court of Appeals.    Lagos, 138 S. Ct. at 1686.


     In fact, on the heels of the Lagos decision, several courts

have already started to question the validity of previously

imposed restitution orders.     See, e.g., United States v.



                                   19
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 20 of 45




Walters, 910 F.3d 11, 16 (2d Cir. 2018)      (vacating the order of

restitution and remanding the case "for the district court to

reconsider restitution in light of the Supreme Court's decision

in Lagos"); United States v. Cornelsen, 893 F.3d 1086, 1091 (8th

Cir. 2018)   (vacating a portion of the restitution order "[i]n

light of Lagos" upon acknowledging "Lagos appears to run

contrary to our precedent"); United States v. Razzouk, No. 11-

CR-430 (ARR), 2018 WL 3574868, at *2 (E.D.N.Y. July 25, 2018)

("Because I agree with the parties that Lagos may affect the

award of restitution to [the victim] for its investigative

costs, I grant defendant's motion to stay this portion-and only

this portion-of the restitution order.")

     Accordingly, the Court must give little, if any, weight to

Defendants' reliance on Gupta in considering Valeant's

restitution request.    Instead, in following our sister court's

interpretation of Lagos "as limiting restitution to expenses

incurred for investigatory activities that the government

expressly and specifically 'invited or requested,'" Napout, 2018

WL 6106702, at *4, the answer is quite simple:        reimbursement

for the $1,579,140.10 in fees incurred in responding to

Defendants' subpoena is denied in its entirety because

Defendants, not the Government, served Valeant with a subpoena.




                                   20
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 21 of 45




                2. Covington-Related Restitution Request 2:
                   $148,851.50 for the Fees Incurred in Connection
                   with Covington's Attendance at Pre-Trial
                   Proceedings and Pre-Trial Review of Filings
     In support of its second request for $148,851.50 in fees

incurred in connection with Covington's attendance at pre-trial

proceedings and pre-trial review of filings, Valeant cites to

United States v. Sazonov, No. 17-CR-657 (SDA), a case before

Magistrate Judge Stewart D. Aaron of this Court, in which

"Tanner's counsel Brendan McGuire of WilmerHale sought and

received a restitution award for his corporate client" for

similar types of pre-trial expenses and, despite the defendant's

request that Magistrate Judge Aaron set aside his previously-

imposed restitution order in light of the later-filed Lagos

decision, he affirmed it.     (Dec. 10 Victim Ltr. at 5 (citing

Endorsed Letter, United States v. Sazonov, No. 17-CR-657 (SDA),

dated Feb. 16, 2018 [dkt. no. 36]; Endorsed Letter, United

States v. Sazonov, No. 17-CR-657 (SDA), dated June 6, 2018 [dkt.

no. 47]; Order, United States v. Sazonov, No. 17-CR-657 (SDA),

dated June 6, 2018 [dkt. no. 48]) .)     The Court finds little

support for Valeant's argument in Sazonov because the underlying

facts of that case relevant to this issue are inapposite.


     In Sazonov, in response to the defendant's request,        (see

Letter Motion, United States v. Sazonov, No. 17-CR-657 (SDA),

dated May 29, 2018 [dkt. no. 44]), the Government filed a letter


                                   21
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 22 of 45




detailing the expenses that the victim "incurred in connection

with the presentation to the Government of the facts at issue

and cooperation with the law enforcement investigation of the

defendant's criminal conduct."           (Letter, United States v.

Sazonov ("Sazonov Govt. Ltr. 11 )   1    No. 17-CR-657 (SDA), dated June

5 1 2018 [dkt. no. 46], 2.)    The Government argued:


     [I]n anticipation of a more thorough presentation to
     the Government, which took place on February 27, 2017,
     [the victim] retained the firm K2, which conducted a
     forensic analysis of the defendant's attempts to steal
     [the victim's] proprietary information .... After that
     presentation, between the end of February 2017 and
     October 2017, [the victim] incurred additional
     expenses in precisely the ways one might expect of a
     corporation cooperating with a Government .
     investigation: responding to law enforcement requests,
     participating in interviews conducted by law
     enforcement officers, and communicating with law
     enforcement officials regarding the investigation and
     prosecution of the defendant.
(Id. at 3.)


     Unlike Valeant's expenses, the Sazonov victim's expenses

described above were clearly incurred in connection with work

done at the "express[] and specific[]          'invitat [ion] or

request[]'" of the Government.          Napout, 2018 WL 6106702, at *4.

In the instant case, the Court is wholly unconvinced by

Valeant's argument that "throughout the investigation and

prosecution of this case, the government demanded the production

of evidence, and Valeant needed to be aware of how the

government used that evidence and anticipate whether the

                                        22
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 23 of 45




government or Defendants would make further demands on the

company .... "    (Dec. 10 Victim Ltr. at 5.)    The MVRA makes no

provision for the victim's ruminating about how the Government

will use the evidence provided or whether it would request

additional evidence.


     Furthermore, the Court finds that Valeant's "reviewing the

charges against Defendants, reviewing filings concerning

Defendants' pre-trial motions, and attending some of the related

proceedings," (id. at 4), such as Defendants' arrafgnment,          (Nov.

20 Def. Ltr. at 8), are not akin to "responding to law

enforcement requests, participating in interviews conducted by

law enforcement officers, and communicating with law enforcement

officials regarding the investigation and prosecution of the

defendant," the fees for which the Court in Sazonov found

compensable.     (Sazonov Govt. Ltr. at 3.)     Yet again the Court

finds that, unlike the victim in Sazonov, it is not clear that

Valeant conducted this work at the Government's "express[] and

specific[]   'invitat[ion] or request[]."'      Napout, 2018 WL

6106702, at *4.


     The Court anticipates Valeant's taking issue most with its

finding that the company is not entitled to reimbursement for

its attorneys' attendance at "related [pre-trial] proceedings,"

(Dec. 10 Victim Ltr. at 4), and questioning how this differs at


                                   23
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 24 of 45




all from their attending and monitoring the Defendants' trial,

which, as discussed in Section III (B) (iv) (4), infra, the Court

finds compensable under the MVRA.          The Lagos line, "a victim

'participat[es] in the investigation' or 'attend[s]

proceedings related to the offense' if the investigation at

issue is a government's criminal investigation, and if the

proceedings at issue are criminal proceedings conducted by a

government" must not be read in isolation to mean that the

expenses incurred in attending any proceeding conducted by the

Government automatically must be reimbursed.           Lagos, 138 S. Ct.

at 1688.      Courts determining whether certain expenditures

qualify as compensable "other expenses" under 18 U.S.C.

§    3663A(b) (4) are instructed by Lagos to compare the expenditure

at issue to the "three specific items that must be reimbursed":


        Lost income, child care expenses, and transportation
        expenses are precisely the kind of expenses that a
        victim would be likely to incur when he or she (or,
        for a corporate victim like GE, its employees) misses
        work and travels to talk to government investigators,
        to participate in a government criminal investigation,
        or to testify before a grand jury or attend a criminal
        trial.
Lagos, 138 S. Ct. at 1688.


        Although this passage from Lagos explicitly lists

"attend[ing] a criminal trial," it says nothing about attending

a criminal pre-trial proceeding.          Id.   Moreover, the other

enumerated compensable expenses listed here - "talk[ing] to

                                     24
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 25 of 45




government investigators," "participat[ing] in a government

criminal investigation," and "testify[ing] before a grand jury,"

id., all tend toward the same "limited interpretation," id. at

1690:    victim expenses are reimbursable only where the

Government "expressly and specifically 'invite[s] or

request[s]'" that the victim engage in a certain activity.           See

Napout, 2018 WL 6106702, at *4.


        In following this reasoning, the Court finds that, given

the particular circumstances, a victim or its counsel's

attendance at a pre-trial proceeding where the victim or its

counsel has been "expressly and specifically 'invited or

requested,'" id., by the Government to "talk," "participate,"

"testify," or otherwise engage with the Government, may be

compensable under the MVRA.       Lagos, 138 S. Ct. at 1688.

However, as is the case here, a victim or its counsel's

attendance at a pre-trial proceeding where the victim or its

counsel is only present "to review, understand, and analyze

those court ... appearances," on its own accord and for its own

interests,      (Dec. 10 Victim Ltr. at 5), is more akin to a

"victim [' s]   . . . private investigation of an offense," which

Lagos explicitly held was not compensable under the MVRA.           138

S. Ct. at 1688.      Accordingly, Valeant's request for $148,851.50

in fees incurred in connection with Covington's attendance at



                                    25
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 26 of 45




pre-trial proceedings and pre-trial review of filings is denied

in its entirety.

                  3. Covington-Related Restitution Request 3:
                     $55,000.00 for the Fees Incurred in Attending
                     Pre-Trial Meetings with the Government
     The Court finds the $55,000.00 in fees incurred when

Covington attended meetings with the Government compensable

because "the government requested that the company's counsel

participate in portions of those meetings, ... "      (Dec. 10 Victim

Ltr. at 5.)   See also Napout, 2018 WL 6106702, at *8 (finding

victim entitled to "attorneys' fees for responding to specific

government requests").

                  4. Covington-Related Restitution Request 4:
                     $130,000.00 for the Fees Incurred in Preparing
                     for and Attending and Monitoring Defendants'
                     Trial
     Valeant also requests $130,000.00 in fees related to

Covington's preparation for, attendance at, and monitoring of

Defendants' trial.     As to preparing for trial, there is no

dispute that Kelly Webber ("Webber"), Jacquelyn Nascimento

("Nascimento"), and Cheryl Volker ("Volker"), three individuals

represented by Covington, were called as witnesses at trial by

the Government.     (May 10, 2018 Trial Transcript ("May 10, 2018

Tr."), dated June 13, 2018 [dkt. no. 151), 789:16 (calling

Webber); May 16, 2018 Trial Transcript, dated June 13, 2018

[dkt. no. 157), 1375:5-6 (calling Nascimento); id. at 1388:25-


                                   26
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 27 of 45




1389:1 (calling Volker).)     See also Napout, 2018 WL 6106702, at

*4 & n.4   (finding the victim's request for fees "in connection

with [the victim's employee's) testimony" compensable under the

MVRA where "[t]here is no dispute that [the victim's employee)

was called as a witness at the government's request").        The

Court further recognizes that Defendants do not contest that

"Covington also represented a fourth witness, Asha Soto, whom

the government asked to fly to New York twice from California,

met with in anticipation of her testimony, but then did not call

to testify."    (Dec. 10 Victim Ltr. at 6.)


     Because it is an indisputable fact that Covington

represented several Government witnesses at Defendants' trial,

the Court will not split hairs determining if additional,

related fees incurred in preparing for Defendant's trial are

compensable.    (See Nov. 20 Def. Ltr. at 9.)     Besides, the

Supreme Court made clear that the purpose of Lagos was to

streamline courts' analyses of restitution requests and

"limit[)" the amount of time courts spend "resolv[ing]               time-

consuming controversies as part of criminal sentencing."            Lagos,

138 S. Ct. at 1689-90.

     Defendants next argue that the fees incurred in connection

with Covington's attendance at and monitoring of Defendants'

trial are not compensable because Covington was only present at


                                   27
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 28 of 45




trial "to service the company's own interests" and not "to

assist the government or represent trial witnesses."         (Nov. 20

Def. Ltr. at 9.)     However, according to Valeant, Covington

"attended trial because of the risk that the parties would seek

to elicit evidence protected by the compan'y' s attorney-client

privilege" and "[i]ndeed, Defendants did seek to elicit

privileged evidence at trial and Covington objected on the

spot."     (Dec. 10 Victim Ltr. at 6.)   The Court agrees with

Valeant that Covington's attendance and participation at

Defendants' trial was very different from the circumstances in

Cuti II, 708 F. App'x at 24, where the victim's attorneys played

no role in the trial, and simply attended, reviewed transcripts,

and drafted summaries and press releases in order to "remain

'abreast' of the events of the trial."


        Furthermore, Covington's attendance at and participation in

Defendant's trial is distinguishable from the victim's

attendance at the defendant's trial in Napout, the fees for

which the Napout court found were not reimbursable under the

MVRA.     Napout, 2018 WL 6106702, at *4.   In Napout, the Court

found:


        [A]s [the victim] itself concedes, the government did
        not approach [the victim] and ask it to investigate,
        but rather, '[the victim] proactively approached the
        Government to open a dialogue after the [May 27, 2015]
        Indictment was unsealed' because '[the victim] was
        motivated, at least in part, by a desire to

                                  28
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 29 of 45




      demonstrate its cooperation, preserve its victim
      status, and avoid prosecution in any future
      indictment. '
Id.


      The Napout court went on:     "even if, as [the victim]

contends, the government 'suggested that [an attorney from

victim's company counsel] attend the trial in the event that any

issues arose that directly impacted [the victim],' this request

appears to relate to [the victim's] potential criminal exposure,

not the government's investigation."      Id.   The Napout court is

correct that a "corporation acting out of self-preservation

cannot turn around and have its costs reimbursed through

restitution."   Id.   However, that is not the case here.       Valeant

has always been identified as the victim of Defendants' scheme;

the company's participation in Defendants' criminal trial was

never related to its own "potential criminal exposure."         Id.

Instead, the company helped facilitate testimony at the trial.

(See Dec. 10 Victim Ltr. at 6 n.4      (during the trial, Valeant's

counsel, Nancy Kestenbaum stated, "Your Honor, if I could be

heard. We dispute Ms. Bonaccorsi's assertion that when Valeant

consented for Mr. Hess to represent Philidor, Valeant provided

that type of waiver of its own attorney-client privilege. It did

not." (quoting May 15, 2018 Trial Transcript ("May 15, 2018

Tr."), dated June 13, 2018 [dkt. no. 155], 1349:18-22)).)



                                  29
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 30 of 45




       Although the Court agrees with Defendants that the

"standard for restitution does not concern itself with the

private incentives of the victim," Cuti II, 708 F. App'x at 24,

as the Court has already noted, see Section III(B) (iv) (2),

supra, the Supreme Court in Lagos included a victim's attendance

at a criminal trial as a proper category of restitution.            See

Lagos, 138 S. Ct. at 1688 (discussing how a victim's attendance

at a criminal trial is an example of "precisely the kind of

expenses" covered by the MVRA).     Accordingly, given the

necessity of Covington's preparing for, attendance at, and

monitoring of the criminal trial in this case, the Court finds

it a proper basis for restitution and grants Valeant's request

for $130,000.00 in its entirety.

                 5. Covington-Related Restitution Request 5:
                    $1,640,941.77 for Other Fees Incurred
       Finally, Defendants request an unspecified "across-the-

board percentage reduction" in connection with 'other fees sought

by Covington, which total $1,640,941.77.       (Nov. 20 Def. Ltr. at

10.)    Under the MVRA, "[a]ny dispute as to the proper amount or

type of restitution shall be resolved by the court by the

preponderance of the evidence."      18 U.S.C. § 3664(e).

Defendants argue that certain hours Covington attorneys spent

representing Valeant were unreasonable and that specific tasks

undertaken by the law firm were unnecessary - especially "in


                                   30
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 31 of 45




light of the sheer number of [total) hours" that Covington

billed.   (Nov. 20 Def. Ltr. at 10.)

      The Court of Appeals "has not yet ruled on the question of

whether district courts 'ha[ve] a duty to scrutinize the [amount

of] attorneys' fees'   requested pursuant to the MVRA."      Napout,

2018 WL 6106702, at *5 (quoting United States v. Donaghy, 570 F.

Supp. 2d 411, 431 (E.D.N.Y. 2008), aff'd sub nom. United States

v. Battista, 575 F.3d 226 (2d Cir. 2009)).       In Donaghy, the

Court of Appeals explained:

      Since the goal of restitution is to make the victim
      whole, there is an argument to be made that as long as
      the Court is satisfied that the attorneys' fees were
      incurred for the purpose of assisting the government
      in the investigation and prosecution of these
      offenses, and were in fact paid by the victim, the
      Court need go no further. Specifically, it need not
      further examine the request with the proverbial green
      eyeshade as it might do in reviewing a fee application
      of a prevailing party in a civil case to determine
      whether the hours were reasonably spent or the hourly
      rates appropriate. On the other hand, it could also be
      argued that although reasonable attorneys' fees are a
      'direct and foreseeable' investigation cost within the
      scope of subsection (b) (4) [of the MVRA], excessive
      attorneys' fees are not.
Id.
      However, courts in this circuit have reduced attorneys'

fees in connection with restitution proceedings where they have

"exceeded what was reasonably necessary under the MVRA."            See,·

e.g., Gupta, 925 F. Supp. 2d at 587-88 (reducing attorneys' fees

by 10 percent "in an excess of caution" where "on a few


                                   31
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 32 of 45




occasions, the number of attorneys staffed on a task-while

perhaps perfectly appropriate on the assumption that [the

victim] wished to spare no expense on a matter of great

importance to it-exceeded what was reasonably necessary under

the MVRA"); Ebrahim, 2013 WL 2216580, at *4 ("[T]he Court's

review of Sullivan   &   Cromwell [L)LP's billing records suggests

that some of the billing may have been, in some discrete

instances, excessive. It also appears that there was an

unnecessary [number] of lawyers involved in certain tasks.

Following Judge Rakoff's lead in Gupta, this Court therefore

will deduct ten percent of the fees requested" based on the

sheer number of hours and number of attorneys); United States v.

Qurashi, No. 05-CR-498 (SJF) (AKT), 2009 WL 10677000, at *27

(E.D.N.Y. Sept. 1, 2009)     (reducing the attorneys' fees by 10

percent), report and recommendation adopted, No. 05-CR-498

(SJF) (AKT), 2009 WL 10677129 (E.D.N.Y. Sept. 30, 2009), aff'd

and remanded, 634 F.3d 699 (2d Cir. 2011).


     Based on a review of the submitted records, and giving due

consideration to the Government, Defendants, and Valeant's views

on Valeant's requests and the applicable, though limited, case

law on this issue, the Court finds that Valeant's requested

attorneys' fees in this category are excessive.        See Napout,

2018 WL 6106702, at *6.     Recognizing the "crucial distinction

between actions that merely 'helped'         the prosecution and
                                   _j,:'.
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 33 of 45




actions deemed truly necessary," Cuti II, 708 F. App'x at 25

(quoting Cuti I, 778 F.3d at 95), the Court finds that a

considerable amount of time that Covington spent representing

Valeant in this case was not "truly necessary" to assist the

Government's investigation and prosecution of Defendants.           For

instance, Covington's billing records show that over 350 hours

were spent attending to a binder of documents related to an

interview of Robert Chai-Onn, an individual whom was represented

by a different firm,   Dechert LLP.     (Nov. 20 Def. Ltr. at 10.)


     In agreeing with Defendants that this category of

attorneys' fees are excessive and "[f]ollowing Judge Rakoff's

lead in Gupta," Ebrahim, 2013 WL 2216580, at *4, the Court

reduces the $1,640,941.77 in other fees incurred by 10 percent.

Accordingly, as Valeant is therefore entitled to $1,476,847.59

in connection with this fifth and final restitution request, as

well as the $55,000.00 in connection with Valeant's third

restitution request, and $130,000.00 in connection with its

fourth restitution request, Defendants are liable to Valeant for

$1,661,847.59 in total in restitution for the fees related to

Covington's representation of Valeant.


          v.    $1,145,347.12 for the Legal Fees of Six Law Firms
                That Represented Va1eant Employees
     Valeant also seeks $1,145,347.12 for the legal fees of six

law firms that represented Valeant employees.       (Dec. 10 Victim

                                   33
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 34 of 45




Ltr. at 7.)      Defendants do not challenge any of the fees and

costs reflected in the billing records submitted by the

following five law firms that represented individuals:              Foley

Hoag LLP; Petrillo Klein & Boxer LLP; Kramer Levin Naftalis &

Frankel LLP; Dechert LLP; and Schulte Roth         &   Zabel LLP.    (Nov.

20 Def. Ltr. at 11.)       Defendants only contest Valeant's

entitlement to $316,587.44 - the fees incurred by the sixth law

firm, Milbank, Tweed, Hadley & Mccloy LLP ("Milbank"), which

represented Government witness Kornwasser - out of the

$1,145,347.12 in total fees incurred by all six law firms.

    (Dec. 21 Def. Ltr. at 3.)     Accordingly, Defendants do not

dispute that Valeant is entitled to $828,759.68 5 outright for the

legal fees of the five other law firms.


        Out of the $316,587.44 in Milbank fees,        Defendants only

challenge a total of $123,000.00. 6        (Id.)   Accordingly,

Defendants do not dispute that Valeant is entitled to

$193,587.44 7 in connection with Milbank's representation of

Kornwasser.      As to the $123,000.00 they do contest, Defendants

argue that any restitution order in this case should



5 This figure was calculated by subtracting $316,587.44 from the
total fees requested, $1,145,347.12.
6
   This figure was calculated by adding together the five
individual figures in the five contested categories of legal
work listed in this section as (1) through (5).
7 This figure was calculated by subtracting $123,000.00 from the

total Milbank fees challenged, $316,587.44.
                                     34
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 35 of 45




specifically reduce the fees incurred by Milbank related to the

following categories of legal work:          (1) $60,000.00 for the fees

incurred in preparing for and attending pre-trial proceedings

and attending trial proceedings where Kornwasser did not

testify,     (id. 3-4);   (2) $34,000.00 for the fees incurred in

preparing for Kornwasser' s testimony,        (id. at 4-5);   (3)

$10,000.00 for the fees incurred discussing the case with

Covington attorneys or preparing for calls and meetings with

Covington,     (id. at 5);   (4) $3,000.00 for the fees incurred

reviewing press reports regarding the case,          (id.); and (5)

$16,000.00 for other fees incurred. 8        (Id. at 5-6.)    As set forth

below and commensurate with the Court's earlier findings as to

Covington's fees,      see Section III(B) (iv), supra, the Court

grants Valeant's first two restitution requests in their

entirety, denies Valeant's third and fourth requests in their

entirety, and reduces the restitution amount in Valeant's fifth

request by 10 percent.       Adding together the $60,000.00,

$34,000.00, and $14,400.00 in contested Milbank fees the Court

finds Valeant is entitled to, Defendants are liable to Valeant




8  Defendants set forth that Valeant seeks "approximately
$60,000," (id. at 3), "approximately $34,000," (id. at 4),
"approximately $10,000," (id. at 5), "approximately $3,000.00,"
 (id.), and "approximately $16,000."   (Id. at 6.) For the sake
of computing the final restitution amount, the Court treated
these as exact, rather than approximate, numbers.
                                      35
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 36 of 45




for $108,400.00 in restitution for the contested fees related to

Milbank's representation of Kornwasser.

     Accordingly, in adding the $828,759.68 Defendants do not

dispute that Valeant is entitled to outright for the legal fees

of the five other law firms, the $193,587.44 Defendants do not

dispute Valeant is entitled to outright in connection with

Milbank fees, and $108,400.00 of the contested Milbank fees that

the Court finds Valeant is entitled to, Defendants are liable

for $1,130,747.12 in total in restitution for the work of the

six law firms that represented Valeant employees.

                l. Milbank-Related Restitution Request l:
                   $60,000.00 for the Fees Incurred in Preparing
                   for and Attending Pre-Trial Proceedings and
                   Attending Trial Proceedings Where Kornwasser
                   Did Not Testify
     First, the Court finds Milbank's preparing for pre-trial

proceedings is distinguishable from Covington's pre-trial review

of filings, the fees for which the co·urt has already found are

not compensable.    See Section III(B) (iv) (2), supra.    Milbank did

not merely ruminate about what the Government would request of

it; rather, the law firm "prepar[ed] for ... pre-trial

conference[sl," (Dec. 21 Def. Ltr. at 3), and "engag[ed] in

'trial strategy,'" (id. at 4), in the course of preparing

Kornwasser for his testifying as a Government witness on May 14,

2018 and May 15, 2018.     (See May 14, 2018 Tr. at 899:25-900:2,



                                   36
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 37 of 45




902:6-8, 902:11-943:22, 944:15-1001:14, 1006:8-1012:24, 1022:5-

1059:6, 1061:3-1065:25, 1071:2-1085:12, 1085:15-1092:9, 1104:7-

1114:19; May 15, 2018 Tr. at 1166:6-1169:25, 1172:1-1217:3.)


     Second, as to fees incurred in attending pre-trial

proceedings, the fees of Milbank and Covington are again

distinguishable.    The Court has already held that "given the

particular circumstances, a victim or its counsel's attendance

at a pre-trial proceeding where the victim or its counsel has

been 'expressly and specifically "invited or requested,'" id.,

by the Government to 'talk,'    'participate,'     'testify,' or

otherwise engage with the Government, may be compensable under

the MVRA."   Section III (B) (iv) (2), supra (quoting Napout, 2018

WL 6106702, at *4; Lagos, 138    s.     Ct. at 1688).   Accordingly, the

Court has found the fees incurred in connection with Covington's

attendance at pre-trial proceedings are not compensable because

Covington only attended these proceedings for its own "review,

understand[ing], and analy[sis]" as counsel for its non-party

and non-witness client, Valeant.         (Dec. 10 Victim Ltr. at 5.)


     Milbank's attendance is different.         Kornwasser was called

as a witness at trial by the Government on May 14, 2018 and

testified for the Government on two days - May 14, 2018 and May

15, 2018.    (See May 14, 2018 Tr. at 899:25-900:2, 902:6-8,

902:11-943:22, 944:15-1001:14, 1006:8-1012:24, 1022:5-1059:6,


                                   37
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 38 of 45




1061:3-1065:25, 1071:2-1085:12, 1085:15-1092:9, 1104:7-1114:19;

May 15, 2018 Tr. at 1166:6-1169:25, 1172:1-1217:3.)        Milbank

therefore attended pre-trial proceedings as part of its

preparing the testimony of its Government-witness client.           As

such, unlike Covington, Milbank undoubtedly engaged with the

Government at these proceedings at the Government's request

because its client was testifying at the Government's request.

See Napout, 2018 WL 6106702, at *4.

     Finally, as to Milbank's attendance at trial proceedings

where Kornwasser did not testify, the Court finds this

comparable to Covington's attending and monitoring Defendants'

trial, the fees for which the Court has found compensable under

the MVRA.   See Section III(B) (iv) (4), supra.    Because Kornwasser

only testified on May 14, 2018 and May 15, 2018, Defendants

contend that Milbank attorneys' attendance at trial proceedings

on May 2, 2018, May 3, 2018, May 9, 2018, and May 10, 2018 was

unnecessary and therefore not compensable.        (Dec. 21 Def. Ltr.

at 3-4.)

     However, the trial transcript reveals that, on every one of

these trial days, which immediately preceded the two days during

which Kornwasser testified, Kornwasser was discussed at length

by defense counsel, the Government, and various witnesses alike.

(May 2, 2018 Trial Transcript, dated June 13, 2018 [dkt. no


                                   38
    Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 39 of 45




143], 33:22, 54:1; May 3, 2018 Trial Transcript, dated June 13,

2018 [dkt. no. 145], 41:18-45:13, 183:10-184:10, 186:11-23,

204:20-205:1, 206:4-16; May 9, 2018 Tr. at 22:15-16, 203:13-19,

215:3-16; May 10, 2018 Tr. at 2:4-6:18.)


        Given the sheer number of times he was mentioned at trial,

Kornwasser was clearly a "very significant" Government witness. 9

(Dec. 10 Victim Ltr. at 7.)        Therefore, Milbank's attendance at

trial on these days was "necessary" to prepare Kornwasser for

his upcoming testimony and thus was "necessary" to the

Government's investigation and prosecution of Defendants.

Lagos, 138 S. Ct. at 1689.        Accordingly, the Court finds Valeant

is entitled to $60,000.00 for the fees incurred in preparing for

and attending pre-trial proceedings and attending trial

proceedings where Kornwasser did not testify.


                   2. Milbank-Related Restitution Request 2:
                      $34,000.00 for the Fees Incurred in Preparing
                      for Kornwasser's Testimony
        1'he Court finds that Milbank' s preparing Kornwasser for his

testimony is analogous to Covington's preparing Webber,

Nascimento, and Volker for their testimony, the fees for which




9 Defendants also argue that "it was appropriate for one Milbank
lawyer - not two - to be present" on the days Kornwasser
testified.   (Dec. 21 Def. Ltr. at 4.) The Court rejects this
argument because, as Defendants themselves concede, on those two
days, the two attorneys "me[t] with the government and
'attend[ed] and provid[ed] support' for Mr. Kornwasser."  (Id.)
                                      39
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 40 of 45




the Court has found compensable under the MVRA.        See Section

III (B) (iv) (4), supra.   Like Webber, Nascimento, and Volker,

there is no dispute that Kornwasser was called as a witness at

trial by the Government on May 14, 2018 and testified for the

Government on two days - May 14, 2018 and May 15, 2018.         (See

May 14, 2018 Tr. at 899:25-900:2, 902:6-8, 902:11-943:22,

944:15-1001:14, 1006:8-1012:24, 1022:5-1059:6, 1061:3-1065:25,

1071:2-1085:12, 1085:15-1092:9, 1104:7-1114:19; May 15, 2018 Tr.

at 1166:6-1169:25, 1172:1-1217:3.)      See also Napout, 2018 WL

6106702, at *4 & n.4 (finding the victim's request for fees "in

connection with [the victim's employee's] testimony" compensable

under the MVRA where "[t]here is no dispute that [the victim's

employee] was called as a witness at the government's request").

     Defendants misinterpret Lagos's holding when they argue

that, because "Kornwasser was the government's witness              it

was the government - not Milbank - that should have been

responsible for the lion's share of time spent anticipating the

defenses' cross-examination strategy and preparing Mr.

Kornwasser for cross and re-direct examination."        (Dec. 21 Def.

Ltr. at 4.)   The Lagos test is not whether a specific

investigatory or prosecutorial activity the victim took on

should have instead been conducted by the Government; rather,

the test is whether that activity was undertaken by the victim

at the Government's "express [ J and specific [ J 'invitat [ion] or
                                  40
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 41 of 45




request[].'"   Napout, 2018 WL 6106702, at *4.       Accordingly, as

Milbank was preparing Kornwasser's testimony because he was

testifying at the Government's request, the Court finds Valeant

is entitled to the $34,000.000 in fees incurred in connected

with such preparation.


                 3. Milbank-Related Restitution Requests 3 and 4:
                    $10,000.00 for the Fees Incurred Discussing the
                    Case with Covington Attorneys or Preparing for
                    Calls and Meetings with Covington; and
                    $3,000.00 for the Fees Incurred Reviewing Press
                    Reports Regarding the Case
     The Court denies Valeant's third and fourth restitution

requests in their entirety.     The Court fails to see how

Milbank's communicating with Covington and perusing press

reports of the case,   (Dec. 21 Def. Ltr. at 5), were

"investigatory activities that the government expressly and

specifically 'invited or requested.'"      Napout, 2018 WL 6106702,

at *4.   The Lagos Court has explicitly called for a "limited

interpretation" of the MVRA; granting any of these requests

would run afoul of that instruction.      Lagos, 138 S. Ct. at 1690.


                4. Milbank-Related Restitution Request 5:
                   $16,000.00 for Other Fees Incurred
     In keeping with the Court's holding as to Valeant's fifth

Covington-related restitution request, see Section

III (B) (iv) (5), supra, and again "[fl allowing Judge Rakoff' s lead

in Gupta," Ebrahim, 2013 WL 2216580, at *4, the Court reduces

the $16,000.00 in other fees incurred by 10 percent.        The Court

                                   41
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 42 of 45




finds that the activities in this category, including "'getting-

up-to speed' tasks such as 'review[ing] and analyz[ing] the

complaint,'" are excessive under the MVRA, even though they were

part of assignments conducted by the Milbank "team representing

Mr. Kornwasser."    (Dec. 21 Def. Ltr. at 5.)     Valeant is

therefore entitled to $14,400.00 in connection with this fifth

and final restitution request.


     Adding together the $60,000.00, $34,000.00, and $14,400.00

in contested Milbank fees the Court finds Valeant is entitled

to, Defendants are liable to Valeant for $108,400.00 in

restitution for the contested fees related to Milbank's

representation of Kornwasser.


     Accordingly, in adding the $828,759.68 Defendants do not

dispute Valeant is entitled to outright for the legal fees of

the five other law firms, the $193,587.44 Defendants do not

dispute Valeant is entitled to outright in connection with

Milbank fees, and $108,400.00 of the contested Milbank fees the

Court finds Valeant is entitled to, Defendants are liable for

$1,130,747.12 in total in restitution for the work of the six

law firms that represented Valeant employees.


     C. Defendants are Jointly and Severally Liable


     Under the MVRA, "[i]f the court finds that more than 1

defendant has contributed to the loss of a victim, the court may

                                  42
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 43 of 45




make each defendant liable for payment for the full amount of

restitution."   18 U.S.C. § 3664(h).     In accordance with this

section of the statute, the Court of Appeals has repeatedly

found defendants jointly and severally liable. · See, e.g.,

United States v. Dalicandro, 711 F. App'x 38, 43 (2d Cir. 2017)

(affirming joint and several liability for defendants because

they were both "integral to the fraud" (citation omitted)).

Here, the jury convicted both Defendants of all counts charged

in the Superseding Indictment, and the evidence at trial showed

that both Defendants "contributed to the loss of" Valeant and

were "integral" to the conspiracy.      Id. at 40, 43 (citations

omitted}.

     Therefore, the Defendants are jointly and severally "liable

for payment of the full amount of restitution."        Id. at 40

(citation omitted}.

     D. Valeant is Entitled to Prejudgment Interest


     Prejudgment interest is properly awarded under the MVRA to

fully compensate a victim for the loss suffered.        See United

States v. Qurashi, 634 F.3d 699, 704     (2d Cir. 2011)   (citing

consistent decisions rendered by six other circuits).        A victim

is presumptively entitled to prejudgment interest "unless

evidence indicates the victim would not have put the funds to

productive use."    Id.   (citing United States v. Gordon, 393 F.3d

                                   43
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 44 of 45




1044, 1059 (9th Cir. 2004), abrogated on other grounds by Lagos

v. United States, 138 S. Ct. 1684 (2018)).

     Here, prejudgment interest is appropriate because Valeant

could have used all of the money it lost for some other

"productive use."    The Court of Appeals has "expressly refused

to place on the victims 'the burden of showing how they would

have used the lost funds."'     United States v. Ageloff, 809 F.

Supp. 2d 89, 97 (E.D.N.Y. 2011)     (quoting Qurashi, 634 F.3d at

703-04), aff'd sub nom. United States v. Catogqio, 698 F.3d 64

(2d Cir. 2012).

     Prejudgment interest accrues from the date Valeant incurred

the relevant loss or expense.     See, e.g., Wickham Contracting

Co. v. Local Union No. 3, Int'l Bhd. of Elec. Workers, AFL-CIO,

955 F.2d 831, 839 (2d Cir. 1992)        (upholding an order of

prejudgment interest accruing from the date of injury); Qurashi,

2009 WL 10677000, at *38 (calculating prejudgment interest from

the date of the loss).    Additionally, the one-year treasury rate

is often used by federal courts to determine the prejudgment

interest rate.    See Qurashi, 2009 WL 10677000, at *39.

Accordingly, the Court grants Valeant's request that prejudgment

interest be awarded starting from November 16, 2016, the date of

the Sealed Complaint, dated Nov. 16, 2016 [dkt. no. 1], at a




                                   44
 Case 1:17-cr-00061-LAP Document 236 Filed 01/30/19 Page 45 of 45




rate of 0.76 percent, which was the one-year treasury rate on

November 16, 2016.    (Oct, 23 VIS at 23.)

IV.   CONCLUSION


      For the reasons stated herein, the Government's request for

restitution on behalf of Valeant is granted in part and denied

in part [dkt. no. 201].     Defendants are ordered, jointly and

severally, to pay Valeant a total of $11,855,683.35 in

restitution.

      Defendants shall make payments at a rate of no less than 20

percent of their gross monthly income.       Payments shall begin 30

days after the release from custody.      Payments shall be made to

the Clerk of the Court, Southern District of New York, 500 Pearl

Street, New York, NY 10007.     From time to time, the Clerk of the

Court shall make payments to Valeant.      (Tanner Judgment at 9;

Davenport Judgment at 9.)

SO ORDERED.


Dated:    New York, New York
          January ,3t), 2019


                             ~o~
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                  45
